DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites “Ai1 is not replaced or is optionally replaced” and “Ai2 and Ai3 are not replaced or are optionally replaced” which are redundant phrase. The Examiner suggests omitting “is not replaced” and “are not replaced”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites regarding Ri1, Li1, and Ri3, “branched alkyl…having 1 to… carbon atoms”. Claim 2 recites regarding Yi1, Ri2, and RK21 “branched alkyl…having 1 to… carbon atoms”. Claim 7 recites regarding RiY1, RiY4, and RiY2 “branched alkyl…having 1 to… carbon atoms”. However, a branched alkyl must have at least 3 carbon atoms when it is a terminal group. Claim 9 recites regarding Zp1 “alkenyl group having 1 to 15 carbon atoms…alkenyloxy group having 1 to 15 carbon atoms”. However, these groups must have at least 2 carbon atoms.
Claims 2-10 are rejected because they depend from rejected based claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 2 recites “Si2 represents…a nitrogen atom”. However, claim 1 only indicates a secondary carbon atom is optionally replaced with -NH-. Claims 2 and 5 recite “Si2 represents…a silicon atom”. However, claim 1 does not recite that a carbon atom may be replaced by a silicon atom. Claim 5 also recites “according to claim 1…general formula (K-1)”. However, claim 1 does not recite formula (K-1), claim 2 does.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/968,961 (U.S. 2020/0399539) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and copending claims are directed to compounds having at least two secondary carbon atoms in the terminal alkyl group are replaced with -C(=O)-. Formula (i) of ‘961 when Ki1 is a group represented by formulae (K-1) to (K-6) when TK1 is represented by formula (T-3). See compound (P-1-25) in the specification. Both the instant claims and copending claims are also directed to liquid crystal compositions and display elements thereof comprising additional polymerizable compounds other than formula (i).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al. (U.S. 2009/0326186).
He et al. teaches the following compound:

    PNG
    media_image1.png
    80
    577
    media_image1.png
    Greyscale
 [p 53] which is equivalent to formula (i) of instant claims 1, 3, 4, and 6 when Ri1 is a linear alkyl group having 3 carbon atoms, Ai1 is 1,4-cyclohexylene, Zi1 is a single bond, mi1 is 1, Ai2 and Ai3 are 1,4-phenylene, Zi2 is -OCO-, and Ki1 is a linear alkyl having 21 carbon atoms in which two secondary carbon atoms are replaced with -C(=Xi1)- when Xi1 is an oxygen atom and three secondary carbon atoms are replace with -O- and one hydrogen atom is replaced with Pi1-Spi1- when Spi1 is a single bond and Pi1 is represented by formula (P-2). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Copending application 16/770,067 (U.S. 2021/0214299) also qualifies for double patenting over the instant claims, and U.S. 2020/0224098 and U.S. 2020/0208054 anticipate claims 1-10 under 102(a)(2) with a common assignee.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722  

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722